                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-6-20


 ANGEL CHEVRESTT,

                             Plaintiff,
                                                               No. 19-CV-10359 (RA)
                        v.
                                                                       ORDER
 ELLANA, INC. doing business as
 https://www.ellana.net/ and DOES 1
 THROUGH 10 INCLUSIVE,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       ORDERD that, by April 13, 2020, the parties shall file a joint letter on the status of this

case, including, but not limited to, whether the case has settled through mediation, and, if not,

whether the parties intend to participate in additional mediation sessions. To the extent the case

has not settled through mediation, the parties shall provide the following information in separate

paragraphs:

       1.      A brief description of the nature of the action and the principal defenses
               thereto;

       2.      A brief explanation of why jurisdiction and venue lie in this Court. If any
               party is a corporation, the letter shall state both the place of incorporation
               and the principal place of business. If any party is a partnership, limited
               partnership, limited liability company or trust, the letter shall state the
               citizenship of each of the entity’s members, shareholders, partners and/or
               trustees;

       3.      A brief description of all contemplated and/or outstanding motions;

       4.      A brief description of any discovery that has already taken place, and/or
               that which will be necessary for the parties to engage in meaningful
               settlement negotiations;

       5.      A brief description of prior settlement discussions (without disclosing the
               parties’ offers or settlement positions) and the prospect of settlement;
       6.      The estimated length of trial; and

       7.      Any other information that the parties believe may assist the Court in
               advancing the case to settlement or trial, including, but not limited to, a
               description of any dispositive issue or novel issue raised by the case.

       IT IS FURTHER ORDERED that, to the extent this case has not settled in mediation, the

parties jointly submit to the Court a proposed case management plan and scheduling order by

April 13, 2020. A template for the order is available at https://nysd.uscourts.gov/hon-ronnie-

abrams. The status letter and the proposed case management plan should be filed electronically

on ECF, consistent with the Court’s Electronic Case Filing (ECF) Rules & Instructions, which

were updated on February 1, 2019, and are available at https://nysd.uscourts.gov/rules/ecf-

related-instructions. Please consult my Individual Rules and Practices with respect to

communications with Chambers and related matters.

       IT IS FURTHER ORDERED that, to the extent this case has not settled in mediation, in

the joint letter due by April 13, 2020, each party shall state its position on whether an initial

telephone conference is necessary at this time in light of the Covid-19 crisis, or whether the

Court should enter the case management plan and scheduling order without holding an initial

telephone conference.

SO ORDERED.


Date: April 6, 2020
      New York, NY                                             _____________________________
                                                               Ronnie Abrams
                                                               United States District Judge




                                                    2
